 


115 HR 3146 IH: United States-Turkey Free Trade Promotion Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 3146 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2017 
Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To direct the United States Trade Representative to initiate negotiations with the Government of the Republic of Turkey to seek to enter into a bilateral free trade agreement with Turkey. 
 
 
1.Short titleThis Act may cited as the United States-Turkey Free Trade Promotion Act of 2017. 2.FindingsCongress finds the following: 
(1)The friendship between the United States and the Republic of Turkey dates back to 1831, when the United States formed diplomatic ties with the Ottoman Empire. (2)Modern diplomatic relations between the United States and Turkey date back nearly a century to 1927. 
(3)Turkey has been a member country of the North Atlantic Treaty Organization (NATO) since 1952. (4)Turkey is a democratic, secular, unitary, constitutional republic, with an ancient cultural heritage and westward-looking future. 
(5)Turkey is the 18th largest economy in the world and a founding member of the Organisation for Economic Co-operation and Development (OECD), World Trade Organization (WTO), and the Group of Twenty (G–20). (6)Turkey continues to be a critical strategic ally to the United States as a Western Eurasian country adjacent to Iran, Iraq, and Syria. 
(7)The economic viability of Turkey brings essential strength and stability to the region. (8)Turkey is currently a party to 18 free trade agreements, 16 of them entered into force over the past 15 years, during which time Turkey’s Gross Domestic Product has more than tripled. 
(9)Turkey’s trade volume with the European Union is $150 billion as of 2014 while Turkey’s trade volume with the United States is only $19.4 billion, reflecting a tremendous growth opportunity. (10)From 2001 to 2014, Turkey’s imports posted a 584-percent increase and imports from free trade agreement countries increased by 537 percent. 
(11)Turkey is in negotiations to enter into free trade agreements with several additional partners, including Japan, Mexico, Singapore, MERCOSUR, and the Gulf Cooperation Council. (12)United States exports account for 5.3 percent of goods that enter Turkey. 
(13)There is significant opportunity to improve the free flow of goods and services between the United States and Turkey. (14)Closer relations with Turkey through free trade agreements would encourage further privatization in Turkey’s economy. 
(15)A free trade agreement between the United States and Turkey will foster economic and commercial cooperation and strengthen ties with Turkey, increase bilateral investment opportunities, and contribute to jobs created for American workers. 3.Negotiations to seek to enter into a bilateral free trade agreement with the Republic of TurkeyNot later than 180 days after the date of the enactment of this Act, the United States Trade Representative shall initiate negotiations with the Government of the Republic of Turkey to seek to enter into a bilateral free trade agreement with Turkey that, among other things, promotes the exportation and importation of natural resources, including coal, between the United States and Turkey. 
 
